Case 18-12012-LSS   Doc 984-1   Filed 06/11/20   Page 1 of 19




                    EXHIBIT 1
         Case 18-12012-LSS         Doc 984-1      Filed 06/11/20     Page 2 of 19

                                                                         Execution Version


    THEATRICAL MARKETING AND SUPPORT SERVICES AGREEMENT

        This THEATRICAL MARKETING AND SUPPORT SERVICES AGREEMENT
(this “Agreement”) is dated as of August 4, 2017 (the “Effective Date”), by and between
Open Road Releasing, LLC, a Delaware limited liability company (“Distributor”) and
American Multi-Cinema, Inc., a Missouri corporation (“Exhibitor”). Each party to this
Agreement is also referred to as a “Party” and collectively, the “Parties”. Capitalized terms
used herein but not otherwise defined shall have the definitions assigned to such terms in
Section 22 hereof.
Case 18-12012-LSS   Doc 984-1   Filed 06/11/20   Page 3 of 19




                           2
Case 18-12012-LSS   Doc 984-1   Filed 06/11/20   Page 4 of 19




                           3
Case 18-12012-LSS   Doc 984-1   Filed 06/11/20   Page 5 of 19




                           4
Case 18-12012-LSS   Doc 984-1   Filed 06/11/20   Page 6 of 19




                           5
Case 18-12012-LSS   Doc 984-1   Filed 06/11/20   Page 7 of 19




                           6
Case 18-12012-LSS   Doc 984-1   Filed 06/11/20   Page 8 of 19




                           7
Case 18-12012-LSS   Doc 984-1   Filed 06/11/20   Page 9 of 19




                           8
Case 18-12012-LSS   Doc 984-1   Filed 06/11/20   Page 10 of 19




                            9
Case 18-12012-LSS   Doc 984-1    Filed 06/11/20   Page 11 of 19




                            10
Case 18-12012-LSS   Doc 984-1    Filed 06/11/20   Page 12 of 19




                            11
Case 18-12012-LSS   Doc 984-1      Filed 06/11/20   Page 13 of 19




                    [signature page follows]




                              12
Case 18-12012-LSS   Doc 984-1   Filed 06/11/20   Page 14 of 19
Case 18-12012-LSS   Doc 984-1   Filed 06/11/20   Page 15 of 19
Case 18-12012-LSS   Doc 984-1    Filed 06/11/20   Page 16 of 19




                          EXHIBIT A




                            14
Case 18-12012-LSS   Doc 984-1    Filed 06/11/20   Page 17 of 19




                            15
Case 18-12012-LSS   Doc 984-1    Filed 06/11/20   Page 18 of 19




                            16
Case 18-12012-LSS   Doc 984-1   Filed 06/11/20   Page 19 of 19




                           Appendix I
